DETAILED ACTION
	Claims 1-8 and 12-14 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/EP2018/066100 filed on June 18, 2018 is granted in the instant application.  The further claim to priority to DE 102017115215.6 filed on July 7, 2017 is acknowledged, but is denied in the instant application as the priority document is not in English and there is intervening art.
Previous Claim Rejections - 35 USC § 112
Claims 1-6 and 8 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Applicant has stated that combinations thereof was included in the claim language merely to emphasize that R1-R6 and L1-L5 can each have a separate functional group selected from the claimed group.  However, that function is performed by way of stating that the groups are “independently selected from the group consisting of.”  The use of combinations thereof suggests either that more than one group may be present in each of R1-R6 or L1-L5 or that the groups may possibly be linked together.  The disclosure does not define what is meant by combinations thereof.  Therefore, the rejection is maintained.
	Claims 2-4, 7, 13, and 14 were previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 
	Applicant has traversed on the grounds that L1-L5 are shown in claim 1 as independent metal-coordinating ligands that can be selected from neutral ligands, anionic ligands, and mixed ligands.  However, the base claim defines five separate ligands for formula I, and is silent with respect to L1-L5 linking together to form bidentate, tridentate, tetradentate, or pentadentate ligands.  By virtue of L1-L5 being separately defined as ligands, the claim requires five separate ligands for claim 1.  Additionally, claim 13 defines R5 as a linker group, which is not present in base claim 1.
	The rejection is maintained.
Previous Claim Rejections - 35 USC § 102
Claims 1-8 and 12 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegmund et al. (Dalton Transactions, 2017, 15269-15279).
	The Applicant has traversed the rejection on the grounds that the Siegmund et al. reference is antedated by the German priority application, and a certified copy of the priority application has been provided along with an English translation.  However, there is no certified English translation of the German priority document in the file.  Therefore, benefit cannot be granted to the German priority document filed on July 7, 2017, and the instant claims have an effective filing date of June 18, 2018.  Therefore, Siegmund et al. is still prior art and the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Substituents R1-R6 and L1-L5 are defined to include various groups and “combinations thereof.”  However, the specification does not define what is meant by “combinations thereof” with respect to R1-R6 and L1-L5.  It is not known whether “combinations thereof” are drawn to where two of the groups are linked together, or where more than one group is present in one of R1-R6 or L1-L5.  For the purposes of art, this limitation has been interpreted by the Examiner as where more than one group is present in one of R1-R6 or L1-L5.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 7, 13, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-4 and 7 contain compounds where L4 and L5 are linked together to form a bidentate ligand, which is not allowed by instant claim 1.  Claims 13-14 contain a linker group in R5, which is not present in base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegmund et al. (Dalton Transactions, 2017, 15269-15279).
	Siegmund et al. teaches the compounds 
    PNG
    media_image1.png
    133
    346
    media_image1.png
    Greyscale
, which read on the claims where R2-R6 are H, R1 is H, benzyl, or CH2-mesityl, and L1-L5 are neutral or anionic ligands.  For claims 2-7, L1, L2, and L3 are CO and L4 and L5 are linked to form 
    PNG
    media_image2.png
    190
    540
    media_image2.png
    Greyscale
.  With respect to claim 8, the compound is not made in anhydrous conditions, therefore there is water present, which is a pharmaceutically acceptable carrier.  For claim 12, the process 
    PNG
    media_image3.png
    211
    351
    media_image3.png
    Greyscale
is taught by Siegmund et al. to contact the compound of Formula III with the compound of formula IV to form the compound of formula II.  See Schemes 1 and 3, page 15270.
Conclusion
	Claims 1-8 and 12-14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626